DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Final Office Action in response to amendment filed on July 26, 2022. Claims 3, 6-7, 11-15, 19, 21, and 26 are amended and claims 4-5 are canceled.  Claims 3, 6-7, 11-17, 19-23 and 26-27 remain pending and are examined herein.

Response to Amendment
The amendment to the Specification regarding a new Title that is clearly indicative of the invention to which the claims are directed, is accepted. 
The rejection of Claim 4 under 35 U.S.C. 112(d)  is moot in view of the cancelation of the claim.
The rejection of Claims 3, 4, 6, 14, 16, 17, 19-23, and 26-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the Claims.
The rejection of Claims 3-7, 11-15, 19-21, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Planta 216.4 (2003): 686-691) is withdrawn in view of amendment to the claims.

Xiao, Y. H., Yin, M. H., Hou, L., & Pei, Y. (2006). Direct amplification of intron-containing hairpin RNA construct from genomic DNA. Biotechniques, 41(5), 548-552.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Due to Applicant’s amendment of the claims, the rejection is modified from the rejection as set forth in the Office action mailed May 4th, 2022 as applied to claims 3-7, 11-15, 19-21, and 23. Applicant’s arguments filed on July 26, 2022 have been fully considered but they are not persuasive.

Claims 3, 6, 11-15, 19-21, and 23 remain rejected under 35 U.S.C. 103 as being unpatentable over by Wang (Planta 216.4 (2003): 686-691) and in view of  Xiao (2006, Biotechniques, 41(5), 548-552)
Claim 3 is drawn to a method for producing a tobacco plant, or part, leaf, which has increased sucrose ester content, the method comprising modifying said tobacco to inhibit the activity or expression of a diterpene synthesis gene which is CBTol cyclase or terpene synthase 3-8, wherein expression of a diterpene synthesis gene is inhibited using RNA interference (RNAi) construct comprising at least part of exon 4, intron 4, exon 5, intron 5, exon 6, intron 6 and at least part of exon 7 of the CBTol cyclase gene.
Claim 14 recites an at least 2-fold increase.
Claims 11-13 and 15 are drawn to a tobacco plant or part thereof which has been modified to achieve an increase in sucrose ester content, wherein the modification is the inhibition of the activity or expression of a diterpene synthesis gene, wherein the diterpene synthesis gene is CBTol cyclase. 
Claims 19-21, and 23 are drawn to a harvested or cut leaf from the tobacco plant.
The claims 3 and 14 are drawn to a method, which recites a sole step of modifying a tobacco plant to inhibit the activity or expression of the diterpene synthesis gene, CBTol cyclase gene, which, as disclosed is referring to the tobacco endogenous gene as set forth in SEQ ID NO: 1 which is the nucleotide sequence annotated in Genbank: AY049090 (Specification, p. 10; and Example 1).
Teachings of the prior art:
Wang taught a method comprising a step of inhibiting the expression of the tobacco diterpene synthesis gene using RNAi (Title, and Abstract). Wang taught RNAi construct for suppressing the expression of the cyclase-like gene (named as CYC-1, Genbank Accession No. AY049090), wherein the construct comprises a 699-nucleotide sequence of the CYC-1 gene which is the last 156 bp of the 4th exon, the 5th exon, the 6th exon and the first 151 bp of the 7th exon of the CYC-1 gene (p. 688, left, 2nd paragraph), and transformed into tobacco cultivar T.I. 1068 (3rd para.). Wang further taught sampling (i.e. harvesting) tobacco leaf from the RNAi plant such as cutting the leaf (see Materials and methods at p. 688 and the citations therein).
Wang taught effective suppression of the CYC-1 gene and the significant reduction of sugar esters (Fig. 4, and Table 2), and p. 690.
According the teachings above, the Wang taught the instantly recited CBTol cyclase. The CBTol cyclase sequences used in the ddRNAi in Wang is annotated to the AY049090 sequence in the diagram below. For comparison, the instantly claimed construct comprises CBTol cyclase gene corresponding to AY049090 from nucleotide 2854 to 4175 (Specification, p11, line 20: “partial exon 4, intron 4, exon 5, intron 5, exon 6, intron 6, partial exon 7 (corresponding to nucleotides 2854 to 4175 of SEQ ID No. 1). 
It is noted that Wang and the instant RNAi share the exact same exon sequences. The difference between Wang and the instantly claimed method is the inclusion of introns 4, 5 and 6 in the instant RNAi. In other words, while Wang requires assembling the exon sequence to make the RNAi construct, the instant RNAi requires merely amplifying the corresponding genomic DNA sequence that include the intervening introns.
Xiao taught a simple and efficient method for rapid generation of ihpRNA constructs by direct amplification of intron-containing hairpin RNA construct from genomic DNA (the entire document, and Figure 1 for illustration).
Therefore, it would have been prima facie obvious for the person having ordinary skill in the art (PHOSITA) to have adopted the simple and rapid method of Xiao to make the RNAi construct starting and ending at the same nucleotides as Wang, and essentially arrived at the same RNAi as the instantly claimed, therefore arriving at the instantly claimed method. The PHOSITA would have been motivated to use the Xiao method in view of Wang because of the ease of direct amplification of genomic DNA and the teachings of Wang regarding the 5’ and 3’ end sequences of the CBTol cyclase gene (AY049090). The PHOSITA would have reasonable expectation of 1) making the construct given the teachings of Wang and Xiao and the routine skills required thereof; 2) arriving at efficient silencing of the CBTol cyclase gene (AY049090) given the teachings and success demonstrated by Wang; and 3) reduction of sugar ester content as demonstrated by Wang as the result of suppression of the CBTol cyclase gene (AY049090).
Therefore, the claimed invention as whole is prima facie obvious over the combined teachings of the prior art.  

Claims 16-17, 22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Planta 216.4 (2003): 686-691) as applied to claims 3, 11, 19, as discussed above, in view of Nielson (PGPUB US20160100546A1, published on Apr. 14, 2016 and filed in 2015).
Claims 3, 11, 19, and the teachings of Wang are discussed supra. 
Claims 16-17, 22, and 26-27 are drawn to cured leaf or tobacco industry product made from the tobacco plant modified to inhibit the activity or expression of a diterpene synthesis gene such as the CBTol cyclase gene; or crossing with another to make a progeny plant.
As discussed above, Wang teaches the tobacco plant modified to inhibit the activity or expression of a diterpene synthesis gene such as the CBTol cyclase gene, wherein the increased sucrose ester content in the leaf naturally flows from the inhibition of the CBTol cyclase gene.
Wang is silent of making any cured leaf or product from the tobacco plant (cultivar TI 1068).
As discussed above, Wang teaches tobacco cultivar TI 1068 having the endogenous CBTol cyclase (the same CBTol cyclase gene as recited in the instant claims and as set forth in the instant SEQ ID NO: 1) inhibited in its expression. TI 1068 is a commercial tobacco cultivar used for making industrial tobacco products, as taught by, for example, Nielson.
Nielson teaches seed, leaf, cured leaf, and tobacco products, of cultivar TI 1068 (see Examples 1-7, Table 2, pages 5-6, and Examples 17-18), for various sensory evaluation. Nielson teaches crossing with a second plant ([0008], for example).
Therefore, it would have been prima facie obvious and within the scope of a person having ordinary skills in the art at the time of the invention to have made any processed tobacco leaf material and tobacco products from the modified TI 1068 tobacco of Wang, as taught by Nielson. The PHOSITA would have been motivated to do so, at least for evaluation of the modified plant. The PHOSITA would have had reasonable expectation of success given the level of skills required to make any tobacco product and the teachings and success taught in Nielson.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Response to Applicant’s Remarks:
Inasmuch as Applicant’s remarks that are still germane to the modified rejections above, these arguments are addressed below.
Applicant argued that the claims as amended have overcome the rejections since the claims recite the CBTol RNAi comprising part of exon 4, intron 4, exon 5, intron 5, exon 6, intron 6 and at least part of exon 7 of the CBTol cyclase gene.
This argument has been fully considered and deemed unpersuasive. As discussed above and illustrated below, the difference between the instant CBTol RNAi comprising part of exon 4, intron 4, exon 5, intron 5, exon 6, intron 6 and at least part of exon 7 of the CBTol cyclase gene and the Wang CBTol RNAi (comprising part of exon 4, exon 5, exon 6, and at least part of exon 7) is the inclusion of the intervening introns 4, 5, and 6. As taught in Xiao, a simple direct amplification method would make a quick and easy cloning of the instant construct including those introns. The PHOSITA would have reasonable expectation of efficient silencing of the target gene by the intron-containing construct comparing to the intron-less construct (of Wang) targeting the same region of the same gene, since Xiao teaches the advantageous efficiency of intron-containing RNAi. 
Applicant also argued that there would have been “no reason” to use the tobacco plant material of Wang having reduced sugar ester to make any product. This argument has been fully considered and deemed unpersuasive. As discussed above, Nielson teaches the motivation to the tobacco plant material having reduced sugar ester to make any product.
Therefore, at least for these reasons, the rejections are maintained.
Comparison of the Wang RNAi and the instant RNAi target sequences: (Exon sequences are in bold, introns italicized. Wang RNAi sequences in gray shade, instant RNAi underlined.)
LOCUS       AY049090                4624 bp    DNA     linear   PLN 05-NOV-2001
DEFINITION  Nicotiana tabacum cyclase gene, complete cds.
ACCESSION   AY049090
VERSION     AY049090.1
KEYWORDS    .
SOURCE      Nicotiana tabacum (common tobacco)
  ORGANISM  Nicotiana tabacum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Nicotianoideae; Nicotianeae; Nicotiana.
REFERENCE   1  (bases 1 to 4624)
  AUTHORS   Wang,E. and Wagner,G.J.
  TITLE     Isolation of a tobacco cyclase gene
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 4624)
  AUTHORS   Wang,E. and Wagner,G.J.
  TITLE     Direct Submission
  JOURNAL   Submitted (31-JUL-2001) Agronomy Department, University of
            Kentucky, Lexington, KY 40546, USA
FEATURES             Location/Qualifiers
     source          1..4624
                     /organism="Nicotiana tabacum"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:4097"
     mRNA            join(1..390,1074..1350,2188..2560,2796..3014,3116..3254,
                     3369..3617,4025..4624)
                     /product="cyclase"
     5'UTR           1..147
     CDS             join(148..390,1074..1350,2188..2560,2796..3014,3116..3254,
                     3369..3617,4025..4318)
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /codon_start=1
                     /product="cyclase"
                     /protein_id="AAL25826.1"
                     /translation="MSQSISPIFPRFAKFQSNIWRCSTFELRVIHSSYASIGGRRKER
                     ERRMKRAMNPSSSSRHLADFHSTIWGDHFLSYNSEITEITTQEKNEHEMLKEIVRKML
                     VETPDNSTQKLVLIDTIQRLGLAYHFNDEIENSIQNIFNLSQNSENDNEHNLYVAALR
                     FRLARQQGYYMSSDVFKQFTNHDGKFKENHINDIQGLLSLYEATHMRVHDEEILEEAL
                     IFTTTHLESMIPNLSNSLKVQVTEASNQPIRKTIPRVGSRKYIYIYENIGTHNDLLVK
                     FAKLDFNMLQELHRKELNELTSWWKEMDFATNFQYAKGRLVEAYFWMVGIYFEPQYSR
                     SRRMITQVVNMNSIIDDTYDAFATFDELMLFTDAIQRWDVGAMDSLPAYLRPIYQGLL
                     DVFNEMEEVMAKEGKADRIYYAKKEMKKLVAAYFKEVEWLNANYIPKCEEYMKNGVVS
                     CTGRCMEQFALVVIEEIITKEAFEWLANEPLIPRAASTICRLMDDIVDHEVEQQRGHV
                     ASFVEYYMKEYGTSKQEAYVEMWKKITNAWKDINKELLRATAVPMFVLERTLDYTRLV
                     DTCFKDDDGYTNPKSKVKDMIALLFVESIDI"
     3'UTR           4319..4624
ORIGIN      
        1 ccttatattt atccaccact tgagctactt tctataacca attaaagtaa gtccaattct
       61 aacattgtat gctgtgctgc ccttattttt ggctacaaaa ctcgaaagca aaggaactag
      121 aaaactcgtc tggcgagaga aagagagatg agtcaatcaa tttctccaat ctttcctcgc
EXON I    tttgcaaaat ttcagtcgaa tatttggagg tgcagtactt ttgaactcag agttatacac
      241 tcatcatatg cctctattgg agggaggaga aaagagagag aaagaagaat gaagcgagca
      301 atgaatcctt cttcaagctc gcgtcatttg gcagattttc actcaaccat ttggggtgac
      361 cattttctct cctacaattc tgaaataaca gtaggtcaca tacatatgta atcacatgct
      421 tatattctat ttgaatttgt tatctaaatg tttaaaggaa taaagatgtt ataattttat
      481 tagagacagg atcaagcatt taaacttgga aggtttaacc tttaagattg gtctttatcg
      541 tacttttgaa attatgagtt tgaaatttaa tactccatcc gtctcaataa agaatgaata
      601 ttttactatc tagggagtca aacaagattt tctcaacctt ttttttcgca aatgcatttt
      661 aaaaattttg aaatttttaa ttgttgtgac ttacaactac cttcttatgt acttcctaaa
      721 tgtgtaaatc tcattttcaa aaaatttacg gaatatatat tcgtcacatt gaaaatattt
      781 aatttgaccc tcatactccg aaaaggttca aataaattga aacgaatgga atagtactat
      841 tttgtaaaaa cttatgtaga ttttcactat atatctaata agtattcaaa actaataaat
      901 aatgatcaac atatgcggat ctaagattta aattttttgg gttcaccttt aaggatctgt
      961 tacaatttta gtagaatgtt accataaatt tgtgctccgt gaaatgtatt gagtcagatg
     1021 aacctggtat tatacatgcg gatacgctcc tgatgctcaa tttctgcctg caggaaatta
     1081 ctacccaaga gaaaaatgaa catgaaatgc taaaagaaat agttcggaaa atgttggtag
     1141 aaactccaga taatagtaca caaaaactag tcttgattga cacaattcaa agattgggat
EXON II   tagcatatca tttcaatgat gagattgaaa actccattca aaacatcttt aatttgtctc
     1261 aaaatagtga aaatgacaat gaacacaacc tttatgttgc tgctcttcgt tttcgacttg
     1321 cgaggcaaca aggatattac atgtcttcag gtaccttaca tttctgccct ttcccgcaca
     1381 gcttcatttt ttttcgttgt taaaggcagc tcggcgtata aaatatctcg tgtatacgca
     1441 gggtcaggac ggaaccgccc ccaaggggtg taaagtatgc aacctaccct aatactaaat
     1501 atctcgtgtt atacacaggg tcaggacaag tcgcacccaa gaggtgtaat gtaggcaact
     1561 taccctaatg ctagcattag taactgattt tatggctcaa acacataaat tgtaggtcac
     1621 acagtaacaa ctttatcgtt ctcaaagact cgccttcctc tttttttagt tatcgcacct
     1681 tatttgttgc aaagaatagc aagtttcgag atctgcttct atataaaaaa cttctgtatt
     1741 atactttttt attttgtcct tctgcttaaa aatagtaaaa aactataatg tggaaattgt
     1801 aaatttctta actagctgtg aaatcaaata gttattatag gaatataatt tagactccac
     1861 ttatggaaaa ccactgggtt gccgttgtta ttgtcaataa taacttgggg tacgatttac
     1921 ttctttttcc atggctgtcc acgactatat ttctattaac caatgttgtg actatgcttt
     1981 cccttgagtc gaggatctat tgataacagg ctcttcgatc tttaacaagg taaaagtaat
     2041 gtctgcgtac acactctact ccgcagaccc acttgtagga tttcattgaa tttttttttt
     2101 tgttgttgtt gttgtaataa cttagggttt agtttcttga tgctgatgaa attcagttct
     2161 ttcaactata aacatggtgt tcaccagatg tgttcaagca attcactaac catgacggaa
     2221 aattcaagga aaatcatatt aatgatattc aaggattact aagtttgtat gaagcaacac
     2281 atatgagagt gcacgacgag gaaattctag aagaagctct tatctttacc accactcatc
EXON III  tcgagtccat gatcccaaat ttgagcaact cgcttaaggt acaagttact gaagcctcaa
     2401 accaacctat tcgcaaaact ataccgaggg tgggatcaag gaaatacata tacatatatg
     2461 aaaacattgg aacacataat gatttgcttg tgaaatttgc aaagttggac tttaacatgt
     2521 tacaagagct tcatcgaaaa gagctcaacg agctaacaag gtacatctac tattcttatc
     2581 attttcatag ttatggtaca gtcagatctc tctataaaat ccatccttta taacaacggt
     2641 tcaccataac ggtcatgttt tctttagaac taatctttta tgttaccaaa aaatttcgaa
     2701 acaattgaga ctattataga gatgtttgat ggtaactcgc gctaattaat aacacctaaa
     2761 gtttaagtat gttaatgttg ttgtgttatc tatagctggt ggaaagaaat ggattttgca
     2821 acaaatttcc aatatgcaaa gggcagattg gtagaagctt acttttggat ggtgggaata
     2881 tattttgaac ctcaatatag tcgttcaaga agaatgataa cacaagtagt caacatgaac
  VI 2941 tccatcattg atgacactta tgatgctttt gcaacttttg atgagcttat gcttttcacg
     3001 gatgcgatcc aaaggtaatc tttctataac aactgcattt gttctgataa ttttttaaga
     3061 tgctatttga agtgttgtta tagagaaata tattatgaca acttagactt tgcagatggg
     3121 atgtaggtgc catggattca ttaccggcat atttgagacc tatttatcaa ggccttctcg
   V 3181 acgttttcaa tgaaatggaa gaagtaatgg ccaaagaagg taaagcagat cgcatctact
     3241 atgcgaaaaa agaggtaatc cttgattaag ttacattaat tactacttaa taagttaatt
     3301 aagtaaacca agttgtaggg aagaatcaca attttgaact attagtactt tttctgttac
     3361 ttttttagat gaaaaagttg gtggcagcct attttaagga agttgaatgg ttgaatgcta
     3421 actacattcc aaaatgtgag gagtatatga aaaatggagt tgtaagttgt accggtagat
     3481 gtatggaaca atttgctttg gttgttatcg aggaaattat aacaaaagag gcttttgaat
  VI 3541 ggttggcaaa tgaacctttg attcctcgag ctgcatcaac aatctgtaga ttaatggatg
     3601 atattgttga tcatgaatta agtataacaa tataatttcc attttatata acaattagtc
     3661 atcctaattc acaaattttg tccctaaata catacaaaaa caactacaat aacagaaaca
     3721 acatatccag tgtattccta tagtacgggt ctgggcagag agatgtgtat gaagatctta
     3781 ccctatcttg tggaggtaga aaggttgttt cccgatagac cctcgactca aaaaaacatt
     3841 tctcaatctg atttcgagtc taggtggcac ttttgcatga tataataaat agacatgctt
     3901 gataaattac aacttcaatg agcacattta cataaagtga tttatggaac tttagaaacg
     3961 aactgattaa aatggtaaaa tattgtataa tattaatgaa gatattgaaa tatattatgt
     4021 gtaggttgaa caacaaagag gacatgttgc ttcatttgtt gagtactaca tgaaagaata
 VII 4081 tggaacttca aagcaagaag catatgttga gatgtggaaa aagatcacaa atgcgtggaa
     4141 agacataaat aaggaactcc tgcgcgctac tgcagtacca atgtttgtcc tcgaacgaac
     4201 tttagattat acaagattgg ttgatacatg tttcaaagat gatgatggtt acacaaatcc
     4261 caaatccaaa gtgaaagaca tgattgcttt gttgtttgtc gaatctatcg acatatgatg
     4321 atatataaca atgcagatgc accttcaacc gagtattcag agcaaatatg gaagcatttt
     4381 gtatggttct gtatgaccta taggtcatat gttcgagtca tggaagcatc cattaatact
     4441 tgcattaggg taggctgtct atatcatact tattagggtg cgacccttcc cctgactctg
     4501 catgaatgca ggatgctttg tgcgctcagc tgcctttttt tactatttcg ctgtcagtta
     4561 tgtttgagaa gggacaatac ttgatttgat tcatgcagtc ttgtctccag gtttgattcc
     4621 tatg
//

Claims 3, 6-7, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Ennajdaoui (Plant Mol Biol (2010) 73:673–685) with evidence from GenBank Accession HM241151.1 and GenBank Accession AF401234, and in view of  Wang (Plant Mol Biol (2010) 73:673–685).
Claim 3 is drawn to a method for producing a tobacco plant, or part, leaf, which has increased sucrose ester content, the method comprising modifying said tobacco to inhibit the activity or expression of a diterpene synthesis gene which is cyclase 2 gene (CYC2);
Claim 7 is drawn to the claimed method of claim 3 wherein expression of cyclase 2 gene (CYC2) is inhibited with a ddRNAi DNA construct comprising at least part of exon 1, at least part of exon 2 and at least part of exon 3 of the cyclase 2 gene.
Ennajdaoui taught a tobacco gene named NsCBTS-2a (cembratrien-ol synthase 2a) isolated from the tobacco (Nicotiana sylvestris) (GenBank: HM241151.1), which is 99.6% identical to the GenBank Accession AF401234 (GenBank Accession AF401234 is designated as CYC2 in the instant application, see Specification, p. 12, lines 1-2).
Ennajdaoui taught dsRNAi-mediated silencing of NsCBTS-2a, using sequences from Exon 2 (“exon 2 of the CBTS-2a gene was amplified with primers CBTS_ex2_For and CBTSex2_Rev,” p. 675, right column, 3rd paragraph) to make the ddRNAi ihpCBTS construct.  Ennajdaoui taught that “Most transgenics carrying the pCBTS1.7:ihpCBTS construct showed highly reduced amounts of CBT-diols (less than 10% of the wild type content)” (p. 678, left column; and Fig. 5); and that “in the most strongly silenced lines, the levels of CBT-diols and CBT-ols were very low to almost undetectable levels.” (p. 683, left column). 
Moreover, Ennajdaoui taught that orthologs of the NsCBTS genes are present and expressed in N. tabacum trichomes (p. 683, right column).
Although Ennajdaoui did not expliclit reveal the N. tabacum orthologs of the NsCBTS genes, Wang disclosed the GenBank Accession AF401234.1 (submitted August 28, 2001) which is 99.6% identical to NsCBTS-2a (GenBank: HM241151.1) across the entire length, which is reasonable clear to any persons skilled in the art as the most likely candidate of the “orthologs of the NsCBTS gene” that is “present and expressed in N. tabacum trichomes” as taught in Ennajdaoui.
As discussed above, Wang taught effective suppression of the CYC-1 gene and the significant reduction of sugar esters using a ddRNAi comprising part of the 4th exon, the 5th exon, the 6th exon and part of the 7th exon of the CYC-1 gene (see above for citations).
Therefore, it , it would have been prima facie obvious for the PHOSITA to have adopted the gene silencing of Ennajdaoui and Wang, and essentially arrived at the ddRNAi targeting the N. tabacum orthologs of the NsCBTS-2a, i.e. the GenBank Accession AF401234 which is designated as CYC2 in the instant application, such as a ddRNAi comprising Exon2 and/or other exons or parts thereof, as the instantly claimed, therefore arriving at the instantly claimed method. The PHOSITA would have been motivated to target the N. tabacum orthologs of the NsCBTS-2a, because of the teachings and instructions of Ennajdaoui. The PHOSITA would have reasonable expectation of 1) making the construct given the teachings of Wang and Ennajdaoui and the routine skills required thereof; 2) arriving at efficient silencing of the AF401234 which is designated as CYC2 given the teachings and success demonstrated by Ennajdaoui  and Wang; and 3) reduction of sugar ester content as it would flow naturally from the dramatically reduced levels of CBT-ols as demonstrated in Ennajdaoui.
Therefore, the claimed invention as whole is prima facie obvious over the combined teachings of the prior art.  

Sequence alignment of the  GenBank Accession HM241151.1 and GenBank Accession AF401234.


Nicotiana tabacum cyclase mRNA, complete cds
Sequence ID: AF401234.1 


Score
Expect
Identities
Gaps
Strand
3210 bits(3559)
0.0
1790/1797(99%)
0/1797(0%)
Plus/Plus

Query  1     ATGAGTCAATCAATTTCTCCATTAATCTGTTCTCACTTTGCGAAATTTCAGTCGAATATT  60
             |||||||||||||||||||||||||| | |||||||||||| ||||||||||||||||||
Sbjct  79    ATGAGTCAATCAATTTCTCCATTAATGTTTTCTCACTTTGCAAAATTTCAGTCGAATATT  138

Query  61    TGGAGATGCAATACTTCTCAACTCAGAGTTATACACTCATCATATGCCTCTTTTGGAGGG  120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  139   TGGAGATGCAATACTTCTCAACTCAGAGTTATACACTCATCATATGCCTCTTTTGGAGGG  198

Query  121   AGAAGAAAAGAGAGAGTAAGAAGAATGAATCGAGCAATGGATCTTTCTTCAAGCTCTCGT  180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  199   AGAAGAAAAGAGAGAGTAAGAAGAATGAATCGAGCAATGGATCTTTCTTCAAGCTCTCGT  258

Query  181   CATTTGGCAGATTTTCCCTCAACAATTTGGGGTGACCATTTTCTCTCCTACAATTCTGAA  240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  259   CATTTGGCAGATTTTCCCTCAACAATTTGGGGTGACCATTTTCTCTCCTACAATTCTGAA  318

Query  241   ATAACAaggataAAATTACTACCCAAGAGAAAAATGAACATGAAATGCTAAAAGAAATAGTTCGG  300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  319   ATAACAGAAATTACTACCCAAGAGAAAAATGAACATGAAATGCTAAAAGAAATAGTTCGG  378

Query  301   AAAATGTTGGTAGAAACTCCAGATAATAGTACACAAAAACTAGTCTTGATTGACACAATT  360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  379   AAAATGTTGGTAGAAACTCCAGATAATAGTACACAAAAACTAGTCTTGATTGACACAATT  438

Query  361   CAAAGATTGGGATTAGCATATCATTTCAATGATGAGATTGAAAACTCCATTCAAAACATC  420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  439   CAAAGATTGGGATTAGCATATCATTTCAATGATGAGATTGAAAACTCCATTCAAAACATC  498

Query  421   TTTAATTTGTCTCAAAATAGTGAAGATGACGATGAACACAACCTTTATGTTGCTGCTCTT  480
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  499   TTTAATTTGTCTCAAAATAGTGAAGATGACGATGAACACAACCTTTATGTTGCTGCTCTT  558

Query  481   CGTTTTCGACTTGCGAGGCAACAAGGATATTACATGTCTTCAGATGTGTTCAAGCAATTC  540
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  559   CGTTTTCGACTTGCGAGGCAACAAGGATATTACATGTCTTCAGATGTGTTCAAGCAATTC  618

Query  541   ACTAACCATGACGGAAAATTCAAGGAAAATCATACTAATGATGTTCAAGGATTATTGAGT  600
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  619   ACTAACCATGACGGAAAATTCAAGGAAAATCATACTAATGATGTTCAAGGATTATTGAGT  678

Query  601   TTGTATGAAGCAGCACATATGAGAGTGCACGACGAGGAAATTCTAGAAGAAGCTCTTATC  660
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  679   TTGTATGAAGCAGCACATATGAGAGTGCACGACGAGGAAATTCTAGAAGAAGCTCTTATC  738

Query  661   TTTACCACGACTCATCTCGAGTCCGTGATCCCGAATTTGAGCAACTCGCTTAAGGTACAA  720
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  739   TTTACCACGACTCATCTCGAGTCCGTGATCCCGAATTTGAGCAACTCGCTTAAGGTACAA  798

Query  721   GTTACTGAAGCCTTAAGCCATCCTATTCGCAAAGCTATACCAAGGGTGGGAGCAAGGAAA  780
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  799   GTTACTGAAGCCTTAAGCCATCCTATTCGCAAAGCTATACCAAGGGTGGGAGCAAGGAAA  858

Query  781   TACATACACATATATGAAAACATTGGAACACATAATGATTTACTTTTGAAATTTGCAAAG  840
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  859   TACATACACATATATGAAAACATTGGAACACATAATGATTTACTTTTGAAATTTGCAAAG  918

Query  841   TTGGACTTCAACATGTTACAAAAGCTTCATCGAAAAGAGCTTAACGAGCTAACAAGCTGG  900
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  919   TTGGACTTCAACATGTTACAAAAGCTTCATCGAAAAGAGCTTAACGAGCTAACAAGCTGG  978

Query  901   TGGAAAGATTTGGATCGTGCAAACAAATTTCCATATGCAAAGGACAGATTAGTAGAAGCT  960
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  979   TGGAAAGATTTGGATCGTGCAAACAAATTTCCATATGCAAAGGACAGATTAGTAGAAGCT  1038

Query  961   TACTTTTGGACGGTGGGAATATATTTTGAACCTCAATATAGTCGTTCAAGAAGTTTGGTA  1020
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1039  TACTTTTGGACGGTGGGAATATATTTTGAACCTCAATATAGTCGTTCAAGAAGTTTGGTA  1098

Query  1021  ACAAAAGTAGTCAAAATGAACTCCATTATTGATGACACTTATGATGCTTATGCAACTTTT  1080
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1099  ACAAAAGTAGTCAAAATGAACTCCATTATTGATGACACTTATGATGCTTATGCAACTTTT  1158

Query  1081  GATGAGCTTGTGCTTTTCACGGATGCGATCCAAAGATGGGACGAAGGTGCCATGGATTTA  1140
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1159  GATGAGCTTGTGCTTTTCACGGATGCGATCCAAAGATGGGACGAAGGTGCCATGGATTTA  1218

Query  1141  TTACCGACATATCTGAGACCTATTTATCAAGGCCTTCTCGACGTTTTCAATGAAATGGAA  1200
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1219  TTACCGACATATCTGAGACCTATTTATCAAGGCCTTCTCGACGTTTTCAATGAAATGGAA  1278

Query  1201  GAAGTATTGGCCAAAGAAGGTAAAGCAGATCACATCTACTATGCGAAAAAAGAGATGAAA  1260
             ||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||
Sbjct  1279  GAAGTATTGGCCAAAGAAGGTAAAGCAGATCACATTTACTATGCGAAAAAAGAGATGAAA  1338

Query  1261  AAGGTGGCGGAAGTCTATTTTAAGGAAGCTGAATGGTTGAATGCTAACTACATTCCAAAA  1320
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1339  AAGGTGGCGGAAGTCTATTTTAAGGAAGCTGAATGGTTGAATGCTAACTACATTCCAAAA  1398

Query  1321  TGCGAGGAGTATATGAAAAATGGACTTGTAAGCTCTACCGGTCCGATGTATGGAATAATT  1380
             |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Sbjct  1399  TGCGAGGAGTATATGAAACATGGACTTGTAAGCTCTACCGGTCCGATGTATGGAATAATT  1458

Query  1381  TCTTTGGTTGTTATGGAGGAAATTATAACAAAAGAGGCTTTTGAATGGTTGACAAATGAA  1440
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1459  TCTTTGGTTGTTATGGAGGAAATTATAACAAAAGAGGCTTTTGAATGGTTGACAAATGAA  1518

Query  1441  CCTTTGATTCTTCGAGCTGCATCAACAATTTGTAGATTAATGGATGATATGGCTGATCAT  1500
             ||||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1519  CCTTTGATTCTTCGACCTGCATCAACAATTTGTAGATTAATGGATGATATGGCTGATCAT  1578

Query  1501  GAAGTTGAACAACAAAGAGGACATGTTGCTTCATTTGTTGAGTGCTACATGAAAGAGTAT  1560
             |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Sbjct  1579  GAAGTTGAACAACAAAGAGGACATGTTGCTTCATTTGTTGAGTGCTACATGAAAGAATAT  1638

Query  1561  GGAGTTTCAAAGCAAGAAGCATATGTTGAGATGCGGaaaaaaaTCACAAATGCGTGGAAA  1620
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1639  GGAGTTTCAAAGCAAGAAGCATATGTTGAGATGCGGAAAAAAATCACAAATGCGTGGAAA  1698

Query  1621  GATATAAATAAGGAACTCTTGCGCCCTACTGCAGTACCAATGTTTATCCTCGAACGATCT  1680
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1699  GATATAAATAAGGAACTCTTGCGCCCTACTGCAGTACCAATGTTTATCCTCGAACGATCT  1758

Query  1681  TTAAATTTTTCAAGATTGGCCGATACATTTTTGAAAGATGATGATGGATACACAAATCCC  1740
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1759  TTAAATTTTTCAAGATTGGCCGATACATTTTTGAAAGATGATGATGGATACACAAATCCC  1818

Query  1741  AAATCCAAAGTTAAAGACTTGATTGCTTCGTTGTTTGTCGAATCTGTCGACATATGA  1797
             |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1819  AAATCCAAAGTTAAAGACTTGATTGCTTCGTTGTTTGTCGAATCTGTCGACATATGA  1875


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663